DETAILED ACTION
Claim Status
	Applicant’s amendment filed August 11, 2022 has been entered. Claims 1-270, 275-284 and 288 are cancelled. Claims 291-297 have been newly added. Claims 271-274, 285-287 and 289-297 are pending. Claims 271-274, 285-287 and 289-297 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 271-274, in the reply filed on January 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that Applicant elected Group II, which is encompassed by claims 271-274. Applicant also indicates that the elected invention encompasses claims 268-270, which encompass Group I. Because claims 268-270 are cancelled, the election is Group II, claims 271-274.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings - maintained
The drawings are objected to because several labels, legends and numbers are not legible (figures 1A, 1B, 1C, 1D, 3, 5, 7, 8B, 13, 14, 16 and 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. Applicant argues that the newly submitted drawings overcome the objection of record.
However, several labels, legends and numbers are still not legible in the drawings specified above.

Claim Objections - withdrawn
Objection to claim 288 is withdrawn in view of Applicant’s cancelation of claim 288. 

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 271-274 and 284-290 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to remove the term “specifically bind” from claim 271, “the peptide” from claim 289, and clarifying how the epitopes are linked to form a junction in claim 289.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 274, 284 and 286-287 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is maintained but has been modified to address Applicant’s amendment canceling claim 284.
 Claims 274 and 286-287 depend from claim 271. Claim 271 recites that the cancer epitopes bind to one or more of HLA-A, HLA-B and HLA-DR. However, claim 274 recites that 100% of the epitopes bind to one or more of HLA-C, HLA-A/A’, HLA-B/B’, HLA-C/C’, HLA-DRB1/B1’, HLA-DRB345/DRB3’4’5’, HLA-DPA/B, HLA-DPA’/B’, HLA-DPA’/B, HLA-DPA/B’, HLA-DQA/B, HLA-DQA’/B’, HLA- DQA’/B, and HLA-DQA/B’. Claims 286 and 287 recite that the epitopes comprise MHC class I epitopes and MHC class II epitopes. However, HLA-A and HLA-B are species of the genus of MHC class I epitopes, and HLA-DR is a species of the genus of MHC class II epitopes. Therefore, claims 274 and 286-287 fail to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. Regarding claim 274, Applicant argues that claim 271 does not limit the binding of 50% of the antigens to a specific HLA, while claim 274 requires that 100% of the epitopes bind to a specific HLA. As an example, in an mRNA encoding 100 epitopes, if 50 epitomes bind to HLA-A, HLA-B or HLA-DR and the other 50 do not, it satisfies claim 271. For claim 274, 50 would have to bind to the HLAs of claim 271, and the other 50 can bind to the HLAs recited in claim 274.
However, claim 274 is not written to fulfill such situation. Claim 274 recites “wherein 100% of the cancer antigen epitopes bind to one or more”. Therefore, an mRNA encoding 100 epitopes, in which 100 bind to HLA-C fulfills the vaccine of claim 274, but does not require all the limitations of claim 271.
Applicant provides a similar argument for claims 286-287. However, as with claim 274, an mRNA comprising 25 epitopes could have the required number of MHC class I and class II epitopes, none of which are required to be those of claim 271.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 271-274 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bancel et al. (WO 2013151736 A2, published October 10, 2013, earliest effective filing date April 2, 2012) is withdrawn in view of Applicant’s amendment to claim 271. 

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 271-274 and 284-288 under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 2014/0178438 A1, published June 26, 2014, earliest effective filing date May 24, 2011 is withdrawn in view of Applicant’s amendment to claim 271.

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 271-274, 285-287, 289-291 and 296 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. (US 2014/0178438 A1, published June 26, 2014, earliest effective filing date May 24, 2011), in view of Peters et al. (Examining the independent binding assumption for binding of peptide epitopes to MHC-I molecules; Bioinformatics; Vol. 19, No. 14, pp. 1765-1772, September 22, 2003) and in view of de Fougerolles et al. (US 2013/0245105 A1, published September 19, 2013, earliest effective filing date December 16, 2011)
Sahin et al. is directed to cancer epitopes and describe a cancer vaccine (a vaccine of the invention is preferably present in the form of an RNA encoding said polypeptide; paragraph [0039]) comprising an mRNA having an open reading frame encoding 5-60 cancer antigen epitopes (a collection of MHC presented epitopes, such as 5 or more and preferably up to 60; paragraph [0031]) including at least one epitope comprising a recurrent polymorphism (frequency of each SNV can be accurately estimated based on the single cell assay described above in connection with the high-throughput genome-wide single cell genotyping method and the most abundant SNVs present can be selected for providing individualized vaccines for cancer; paragraph [0183]), wherein the cancer antigen epitopes are arranged in a concatemeric structure in a head to tail formation (sequences are connected head-to-tail; paragraph [0387]), wherein 100% of the cancer antigen epitopes specifically bind to one or more of class I MHC and class II MHC (the antigen peptides according to the invention are MHC class I and/or class II presented peptides or can be processed to produce MHC class I and/or class II presented peptides; paragraph [0111]), wherein the mRNA is formulated within a lipid nanoparticle (RNA is enclosed or encapsulated in lipid-containing carriers such as nanoparticles; paragraph [0236]) (claims 271-274 and 286-287), wherein the cancer antigen epitopes are linked directly to one another without a spacer between the epitopes (RNA vaccine without linkers; paragraph [0319]) (claim 285), wherein a junction is formed between each adjacent pair of the cancer antigen epitopes, and wherein each junction includes 2-10 amino acids from the N-terminal of a first epitope and the C-terminal of a second epitope directly linked to the N-terminal of the first epitope (see figure 8, bottom, showing antigen epitopes without linkers and showing an epitope forming junction between peptide 2 and 3. Sahin et al. teach that an epitope can be 8-10 amino acids [0131]) (claim 289), wherein the recurrent polymorphism is a recurrent somatic cancer mutation in p53 (genes containing the 50 identified and confirmed somatic mutations, include p53; paragraph [0380], table 1) (claim 296). 
Sahin et al. also teach that in humans MHC are referred to as HLA genes that comprise HLA-A, HLA-B, HLA-C, HLA-DPA1, HLA-DPB1, HLA-DQA1, HLA-DQB1, HLA-DRA, and HLA-DRB1 (paragraph [0151]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the vaccine of Sahin et al. comprising epitopes specific for HLA-A, HLA-B and HLA-DR. Including epitopes specific for HLA-A, HLA-B and HLA-DR would have been obvious because HLA-A, HLA-B and HLA-DR are specific class I and class II MHCs and one of ordinary skill in the art would have been motivated to do so in order to obtain a more specific immune response to the antigens. Additionally, Sahin et al. teach the use of software tools to identify epitopes specific for MHC. Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in including epitopes specific for HLA-A, HLA-B and HLA-DR.
Sahin et al. further teach that a T cell receptor is capable of binding to a predetermined target if it has a significant affinity for said predetermined target and binds to said predetermined target in standard assays. "Affinity" or "binding affinity" is often measured by equilibrium dissociation constant (K.sub.D). A T cell receptor is specific for a predetermined target if it is capable of binding to said predetermined target while it is not (substantially) capable of binding to other targets, i.e. has no significant affinity for other targets and does not significantly bind to other targets in standard assays (paragraphs [0145]-[0146]), and that the junctions created between epitopes should not bind to MCH molecules (paragraph [0394]).
Sahin et al. lack the vaccine wherein the epitopes bind with an IC50 less than 500mM (claims 271-274), and the junction peptides bind to an HLA protein with an IC50 greater than 50nM or 500mM (claims 289-290).
Peters et al. is directed to epitope binding to MHC molecules and teaches that high IC50 values have low affinities (page 1766, second column, part (3)) and that HLA restricted epitopes have an IC50 < 500mM (page 1767, second column, third paragraph).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the vaccine of Sahin et al. with epitopes that have an IC50 < 500mM, and junctions that have an IC50 > 500nM. A person of ordinary skill in the art would be motivated to do so in order to have epitopes that bind specifically to HLA proteins with junctions that do not bind to HLA proteins. Given that Sahin et al. teach that T cell receptors should bind specifically to epitopes, and that junctions should not, and that Peters et al. teach that IC50 < 500mM indicates high affinity binding and IC50 > 500nM indicates low affinity binding, a person of ordinary skill in the art would have a reasonable expectation of success in creating a cancer vaccine with specific binding.
Sahin et al. lack the mRNA wherein the nanoparticle comprises an ionizable cationic lipid, a non-cationic lipid, a sterol, and a PEG-modified lipid (claim 271), wherein the lipid nanoparticle comprises (i) at least one lipid selected from DLin-KC2-DMA, DLin-MC3-DMA and L319, and (ii) a neutral lipid selected from DSPC, DPPC, POPC, DOPE and SM (claim 291).
De Fougerolles et al. teach mRNA vaccines (paragraph [0345]) formulated with a lipid nanoparticle comprising an ionizable cationic lipid, a non-cationic lipid, a sterol, and a PEG-modified lipid (claim 271), wherein the lipid nanoparticle comprises (i) at least one lipid selected from DLin-KC2-DMA, DLin-MC3-DMA and L319, and (ii) a neutral lipid selected from DSPC, DPPC, POPC, DOPE and SM (claim 291) (formulation comprising the modified mRNA may comprise a rapidly eliminated lipid nanoparticle (reLNP) which may comprise a reLNP lipid, fusogenic lipid, cholesterol and a PEG lipid. The fusogenic lipid may be DSPC and the reLNP lipid may be DLin-MC3-DMA; paragraph [0016]). De Fougerolles et al. further describe that such composition reduces the toxicity of lipid nanoparticles (paragraph [0397]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the mRNA vaccine described by Sahin et al. and formulate it with the lipid nanoparticle of de Fougerolles et al. A person of ordinary skill in the art would be motivated to reduce the toxicity of the lipid nanoparticles (de Fougerolles et al.; paragraph [0397]). Given that both Sahin et al. and de Fougerolles et al. teach mRNA vaccines formulated in lipid nanoparticles, a person of ordinary skill in the art would have had a reasonable expectation of success in formulating the vaccine of Sahin et al. with the lipid nanoparticle of de Fougerolles et al.
Accordingly, Sahin et al. in view of Peters et al. and in view of Fougerolles et al. render obvious claims 271-274, 285-287, 289-291 and 296.

Double Patenting – withdrawn in view of Applicant’s amendment
Rejection of claims 271-274 and 284-288 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 23, 28, 31-32, 38-41, 43-46 and 78-85 of copending Application No. 15/748,773 is withdrawn in view of Applicant’s amendment requiring an IC50 < 500mM.

Allowable Subject Matter
Claims 292-295 and 297 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636